COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        Agustin Calderon v. The State of Texas

Appellate case number:      01-18-00422-CR

Trial court case number:    15CR3346

Trial court:                10th District Court of Galveston County

        On August 16, 2018, we abated this appeal, remanded the case to the trial court,
and directed the trial court to appoint counsel, at no expense to appellant, to represent
him on appeal. The trial court clerk has filed a supplemental clerk’s record that includes
the trial court’s August 20, 2018 “Notice of Appointment,” appointing Joel H. Bennett to
represent appellant on appeal. Accordingly, we REINSTATE the case on the Court’s
active docket.

       Appellant’s brief is due to be filed in this appeal no later than 30 days from the
date of this order. See TEX. R. APP. P. 38.6(a), (d).

        Appellant’s pro se “Motion to Extend Time to File Appeals Brief” is dismissed as
moot.

        It is so ORDERED.

Judge’s signature: /s/ Russell Lloyd
                  Acting individually       Acting for the Court

Date: September 11, 2018